United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 13, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 06-30179
                           Summary Calendar



MICHAEL S. REID,

                                     Plaintiff-Appellant,

versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:03-CV-2254
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael S. Reid (“Reid”) filed a claim under the Social

Security Act for Disability Insurance Benefits (“DIB”) and for

Supplemental Security Income (“SSI”).    The Administrative Law

Judge (“ALJ”) denied Reid’s claim and the Appeals Council

affirmed the decision of the ALJ.    Treating the decision of the

Appeals Council as the final decision of the Commissioner of

Social Security, Reid filed suit in the district court for the

Western District of Louisiana seeking judicial review of the

Commissioner’s decision.    The case was referred to the Magistrate

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 06-30179
                               -2-

Judge for report and recommendation, and the Magistrate Judge

recommended that Reid’s petition for review be denied.   Reid

filed objections to the Magistrate’s Report and the district

court, after review of Reid’s objections, adopted the Magistrate

Judge’s Report and Recommendation and entered final judgment

denying any relief to Reid.   Reid appeals to this Court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.   For the reasons

stated in the Magistrate Judge’s Report, as adopted by the

district court, we affirm the decision of the district court to

enter final judgment against Reid.

     AFFIRMED.